In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-289V
                                          (Not to be published)

*****************************
                                                   *
SARAH DEARING,                                     *
                                                   *
                      Petitioner,                  *     Filed: March 11, 2016
                                                   *
              v.                                   *     Decision by Stipulation; Damages;
                                                   *     Influenza (“flu”) vaccine;
                                                   *     Paresthesias; Small Fiber
SECRETARY OF HEALTH AND                            *     Neuropathy.
HUMAN SERVICES,                                    *
                                                   *
                      Respondent.                  *
                                                   *
*****************************
Danielle Anne Strait, Maglio Christopher and Toale, PA, Washington, DC for Petitioner.

Julia McInerny, U.S. Dep’t of Justice, Washington, DC, for Respondent

                                  DECISION AWARDING DAMAGES1

        On April 11, 2014, Petitioner Sarah Dearing filed a petition seeking compensation under
the National Vaccine Injury Compensation Program.2 Petitioner alleges that she suffered
paresthesias, small fiber neuropathy, neuropathy, and related complications as a result of receiving
the influenza (“flu”) vaccine.

       Respondent denies that Petitioner’s medical problems were caused by the receipt of the flu
vaccine. Nonetheless both parties, while maintaining their above-stated positions, agreed in a


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be
available to the public. (Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C.A. ' 300aa-10 to ' 300aa-34 (2012).
stipulation filed March 4, 2016, that the issues before them can be settled and that a decision should
be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

                 A lump sum of $135,000.00, in the form of a check payable to Petitioner. This
                 amount represents compensation for all damages that would be available under 42
                 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice renouncing their
right to seek review.

                                                          2
Case 1:14-vv-00289-UNJ Document 37 Filed 03/04/16 Page 1 of 5
Case 1:14-vv-00289-UNJ Document 37 Filed 03/04/16 Page 2 of 5
Case 1:14-vv-00289-UNJ Document 37 Filed 03/04/16 Page 3 of 5
Case 1:14-vv-00289-UNJ Document 37 Filed 03/04/16 Page 4 of 5
Case 1:14-vv-00289-UNJ Document 37 Filed 03/04/16 Page 5 of 5